DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.
 
Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/146,755 filed on January 29, 2021.  Claims 1, 3 to 6, 8 to 11, and 13 to 15 are currently pending with the application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3 to 6, 8 to 11, and 13 to 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hedge et al. (U.S. Publication No. 2018/0260465) hereinafter Hedge, in view of Vieyra et al. (U.S. Publication No. 2019/0251295) hereinafter Vieyra, and further in view of Decker (U.S. Publication No. 2018/0137183).
	As to claim 1:
	Hedge discloses:
	A method of data protection, comprising: 
	in response to obtaining first metadata, determining a size of the first metadata (Examiner Note – By definition, metadata is data about data) [Paragraph 0034 teaches receiving a data object, and determining the size of the data object, where the data object represents the first metadata;  Paragraph 0080 teaches receiving a write request message to write first data;  Paragraph 0081 teaches determining the size of the first data]; 
when the size of the first metadata exceeds a predetermined size: storing an indication of the first metadata in a first format, wherein the indication of the first metadata is a value of the first metadata [Paragraph 0035 teaches receiving a data object for storage, and  comparing the size of the data object to a predetermined threshold size, and determining that the data object is larger than the predetermined threshold size, where upon determining that the size of the data exceeds the threshold, storing an intent in the first data store including an indication of an address to a second data store where the object will be stored, where the intent including the indication represents the metadata in a first format associated with a fixed size or the size threshold; Paragraph 0083 teaches determining that the size of the data is above the threshold; Paragraph 0088 , and 
storing the first metadata in a second format, the first format being associated with a fixed size of storage space, and the second format occupying larger storage space than the first format [Paragraph 0034 teaches small object data store, and large object data store, where the small object data store represent the first format being associated with a fixed size of storage space, and the second data store represents the second format occupying larger space than the first format; Paragraph 0035 teaches writing the data object to the second data store; Paragraph 0085 teaches writing the second data object to the second data store in response to determining that the size of the data is above the threshold, representing the storing the metadata in a second format associated with a larger storage space]; and 
when the size of the first metadata fails to exceed the predetermined size, storing the first metadata in the first format [Paragraph 0034 teaches determining that the size of the data object is smaller than the threshold size, and storing the data object in the first data store, representing the storing the metadata in the first format; Paragraph 0081 teaches determining that the size of the data is below the threshold; Paragraph 0082 teaches writing the first data to the first database based at least on the determination that the size of the data is below the threshold].
Hedge does not appear to expressly disclose metadata associated with data protection; the indication of the first metadata is a hash value; wherein the predetermined size is based on a size limitation in a legacy system.
Vieyra discloses:
metadata associated with data protection [Paragraph 0003 teaches using state metadata for execution of blockchain-based state of data management before, during, and after data changes or is transmitted, therefore, metadata associated with data protection; Paragraph 0006 teaches ; 
the indication of the first metadata is a hash value [Paragraph 0158 teaches metadata may be encoded into a hash value, where the state metadata or the hash value may be saved and stored; Paragraph 0116 teaches executing a hash function on data (e.g. metadata); Paragraph 0146 teaches encoding the metadata into a hash value, and storing the metadata or hash value of the metadata].	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hedge, by incorporating metadata associated with data protection, and the indication of the first metadata is a hash value, as taught by Vieyra [Paragraph 0003, 0153, 0116, 0146, 0158], because both applications are directed to management, storage and optimization of data; using hash codes as indicators of the metadata, increases the efficiency and accuracy of the system, while providing versatility and adaptability, since hash functions enable the mapping of data of arbitrary size to data of fixed size (See Vieyra Paras [0145], [0113], [0114]).
Neither Hedge nor Vieyra appear to expressly disclose the predetermined size is based on a size limitation in a legacy system.
	Decker discloses:
the predetermined size is based on a size limitation in a legacy system [Paragraph 0014 teaches the logical object key below the size limitations can be used in legacy systems; Paragraph 0044 teaches expanding fields only to a point where the corresponding keys are still compatible with the legacy domains, as set by the predefined size restriction].	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention 

As to claim 3:
	Hedge further discloses:
 	in response to receiving a query for second metadata, reading data from a storage position indicated by the query [Paragraph 0033 teaches receiving a retrieval request for a data object, and identifying a key-value pair associated with the requested object]; and in 
response to determining that the data being read is an indication of the second metadata, reading the second metadata according to the indication of the second metadata [Paragraph 0033 teaches obtaining the reference to a location in the large object data store included in the identified key-value pair, and searching the large object data store at the referenced location, to obtain the requested data object; Paragraph 0052 teaches determining that the object is stored in the large object data stored based on determining that the value of the identified key-value pair contains a reference to a location in the large object data store; Paragraph 0054 teaches when the data object is determined to be stored in the large object data store, identifying and retrieving the object the object from the second database based on the referenced location].

As to claim 4:
	Hedge further discloses:
in response to receiving a query for second metadata, reading data from a storage position indicated by the query [Paragraph 0033 teaches upon receiving a retrieve request for a data object, identify a key-value pair associated with the requested data]; and  3Application No.: Not Yet AssignedDocket No.: 170360-024700US 
in response to determining that the data being read is the second metadata, providing the second metadata [Paragraph 0033 teaches determining that the requested data object is included in the value of the identified key-value pair, and sending the requested object to the user].

As to claim 5:
	Hedge further discloses:
when the size of the first metadata exceeds the predetermined size, duplicating the first metadata to a server [Paragraph 0021 teaches data center may include multiple servers, where multiple redundancies for security purposes may be utilized, and data may be backed up by copies of the data at a different data center, therefore, duplicating the data to servers].

As to claim 6:
	Hedge discloses:
	A device for data protection, comprising: a processing unit [820, Fig. 8, Processor]; a memory [825, Fig. 8, Memory] coupled to the processing unit and including instructions stored thereon which, when executed by the processing unit, cause the device to perform a method, the method comprising:
	in response to obtaining first metadata, determining a size of the first metadata (Examiner Note – By definition, metadata is data about data) [Paragraph 0034 teaches receiving a data object, and determining the size of the data object, where the data object represents the first ; 
when the size of the first metadata exceeds a predetermined size: storing an indication of the first metadata in a first format, wherein the indication of the first metadata is a value of the first metadata [Paragraph 0035 teaches receiving a data object for storage, and  comparing the size of the data object to a predetermined threshold size, and determining that the data object is larger than the predetermined threshold size, where upon determining that the size of the data exceeds the threshold, storing an intent in the first data store including an indication of an address to a second data store where the object will be stored, where the intent including the indication represents the metadata in a first format associated with a fixed size or the size threshold; Paragraph 0083 teaches determining that the size of the data is above the threshold; Paragraph 0088 teaches writing to the first database an identifier of the data and a reference to the second database], and 
storing the first metadata in a second format, the first format being associated with a fixed size of storage space, and the second format occupying larger storage space than the first format [Paragraph 0034 teaches small object data store, and large object data store, where the small object data store represent the first format being associated with a fixed size of storage space, and the second data store represents the second format occupying larger space than the first format; Paragraph 0035 teaches writing the data object to the second data store; Paragraph 0085 teaches writing the second data object to the second data store in response to determining that the size of the data is above the threshold, representing the storing the metadata in a second format associated with a larger storage space]; and 
when the size of the first metadata fails to exceed the predetermined size, storing the first metadata in the first format [Paragraph 0034 teaches determining that the size of the data .
Hedge does not appear to expressly disclose metadata associated with data protection; the indication of the first metadata is a hash value; wherein the predetermined size is based on a size limitation in a legacy system.
Vieyra discloses:
metadata associated with data protection [Paragraph 0003 teaches using state metadata for execution of blockchain-based state of data management before, during, and after data changes or is transmitted, therefore, metadata associated with data protection; Paragraph 0006 teaches metadata or hash values can be stored and used to verify changes to data over time; Paragraph 0153 teaches storing state metadata]; 
the indication of the first metadata is a hash value [Paragraph 0158 teaches metadata may be encoded into a hash value, where the state metadata or the hash value may be saved and stored; Paragraph 0116 teaches executing a hash function on data (e.g. metadata); Paragraph 0146 teaches encoding the metadata into a hash value, and storing the metadata or hash value of the metadata].	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hedge, by incorporating metadata associated with data protection, and the indication of the first metadata is a hash value, as taught by Vieyra [Paragraph 0003, 0153, 0116, 0146, 0158], because both applications are directed to management, storage and optimization of data; using hash codes as indicators of the metadata, increases the efficiency and accuracy of the system, while 
Neither Hedge nor Vieyra appear to expressly disclose the predetermined size is based on a size limitation in a legacy system.
	Decker discloses:
the predetermined size is based on a size limitation in a legacy system [Paragraph 0014 teaches the logical object key below the size limitations can be used in legacy systems; Paragraph 0044 teaches expanding fields only to a point where the corresponding keys are still compatible with the legacy domains, as set by the predefined size restriction].	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hedge as modified by Vieyra, by incorporating a predetermined size is based on a size limitation in a legacy system, as taught by Decker [Paragraph 0014, 0044], because the applications are directed to management of data; having the predetermined size based on a size limitation in a secondary system, which can be a legacy system, enables extension of business object domains to other domains, providing thereby compatibility between systems, and increasing the system’s flexibility and versatility (See Decker Paras [0004], [0006]).

As to claim 8:
	Hedge further discloses:
 	in response to receiving a query for second metadata, reading data from a storage position indicated by the query [Paragraph 0033 teaches receiving a retrieval request for a data object, and identifying a key-value pair associated with the requested object]; and in 
response to determining that the data being read is an indication of the second metadata, reading the second metadata according to the indication of the second metadata [Paragraph 0033 teaches obtaining the reference to a location in the large object data store included in the identified key-value pair, and searching the large object data store at the referenced location, to obtain the requested data object; Paragraph 0052 teaches determining that the object is stored in the large object data stored based on determining that the value of the identified key-value pair contains a reference to a location in the large object data store; Paragraph 0054 teaches when the data object is determined to be stored in the large object data store, identifying and retrieving the object the object from the second database based on the referenced location].

As to claim 9:
	Hedge further discloses:
in response to receiving a query for second metadata, reading data from a storage position indicated by the query [Paragraph 0033 teaches upon receiving a retrieve request for a data object, identify a key-value pair associated with the requested data]; and  3Application No.: Not Yet AssignedDocket No.: 170360-024700US 
in response to determining that the data being read is the second metadata, providing the second metadata [Paragraph 0033 teaches determining that the requested data object is included in the value of the identified key-value pair, and sending the requested object to the user].

As to claim 10:
	Hedge further discloses:
when the size of the first metadata exceeds the predetermined size, duplicating the first metadata to a server [Paragraph 0021 teaches data center may include multiple servers, where .

As to claim 11:
	Hedge discloses:
	A computer readable storage medium with computer executable instructions stored thereon, the computer executable instructions, when executed in at least one processor, 
causing the at least one processor to implement a method, the method comprising: 
in response to obtaining first metadata, determining a size of the first metadata (Examiner Note – By definition, metadata is data about data) [Paragraph 0034 teaches receiving a data object, and determining the size of the data object, where the data object represents the first metadata;  Paragraph 0080 teaches receiving a write request message to write first data;  Paragraph 0081 teaches determining the size of the first data]; 
when the size of the first metadata exceeds a predetermined size: storing an indication of the first metadata in a first format, wherein the indication of the first metadata is a value of the first metadata [Paragraph 0035 teaches receiving a data object for storage, and  comparing the size of the data object to a predetermined threshold size, and determining that the data object is larger than the predetermined threshold size, where upon determining that the size of the data exceeds the threshold, storing an intent in the first data store including an indication of an address to a second data store where the object will be stored, where the intent including the indication represents the metadata in a first format associated with a fixed size or the size threshold; Paragraph 0083 teaches determining that the size of the data is above the threshold; Paragraph 0088 teaches writing to the first database an identifier of the data and a reference to the second database], and 
storing the first metadata in a second format, the first format being associated with a fixed size of storage space, and the second format occupying larger storage space than the first format [Paragraph 0034 teaches small object data store, and large object data store, where the small object data store represent the first format being associated with a fixed size of storage space, and the second data store represents the second format occupying larger space than the first format; Paragraph 0035 teaches writing the data object to the second data store; Paragraph 0085 teaches writing the second data object to the second data store in response to determining that the size of the data is above the threshold, representing the storing the metadata in a second format associated with a larger storage space]; and 
when the size of the first metadata fails to exceed the predetermined size, storing the first metadata in the first format [Paragraph 0034 teaches determining that the size of the data object is smaller than the threshold size, and storing the data object in the first data store, representing the storing the metadata in the first format; Paragraph 0081 teaches determining that the size of the data is below the threshold; Paragraph 0082 teaches writing the first data to the first database based at least on the determination that the size of the data is below the threshold].
Hedge does not appear to expressly disclose metadata associated with data protection; the indication of the first metadata is a hash value; wherein the predetermined size is based on a size limitation in a legacy system.
Vieyra discloses:
metadata associated with data protection [Paragraph 0003 teaches using state metadata for execution of blockchain-based state of data management before, during, and after data changes or is transmitted, therefore, metadata associated with data protection; Paragraph 0006 teaches metadata or hash values can be stored and used to verify changes to data over time; Paragraph 0153 teaches storing state metadata]; 
the indication of the first metadata is a hash value [Paragraph 0158 teaches metadata may be encoded into a hash value, where the state metadata or the hash value may be saved and stored; Paragraph 0116 teaches executing a hash function on data (e.g. metadata); Paragraph 0146 teaches encoding the metadata into a hash value, and storing the metadata or hash value of the metadata].	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hedge, by incorporating metadata associated with data protection, and the indication of the first metadata is a hash value, as taught by Vieyra [Paragraph 0003, 0153, 0116, 0146, 0158], because both applications are directed to management, storage and optimization of data; using hash codes as indicators of the metadata, increases the efficiency and accuracy of the system, while providing versatility and adaptability, since hash functions enable the mapping of data of arbitrary size to data of fixed size (See Vieyra Paras [0145], [0113], [0114]).
Neither Hedge nor Vieyra appear to expressly disclose the predetermined size is based on a size limitation in a legacy system.
	Decker discloses:
the predetermined size is based on a size limitation in a legacy system [Paragraph 0014 teaches the logical object key below the size limitations can be used in legacy systems; Paragraph 0044 teaches expanding fields only to a point where the corresponding keys are still compatible with the legacy domains, as set by the predefined size restriction].	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hedge as modified by Vieyra, by incorporating a predetermined size is based on a size limitation in a legacy system, as taught by Decker [Paragraph 0014, 0044], because the applications 

As to claim 13:
	Hedge further discloses:
 	in response to receiving a query for second metadata, reading data from a storage position indicated by the query [Paragraph 0033 teaches receiving a retrieval request for a data object, and identifying a key-value pair associated with the requested object]; and in 
response to determining that the data being read is an indication of the second metadata, reading the second metadata according to the indication of the second metadata [Paragraph 0033 teaches obtaining the reference to a location in the large object data store included in the identified key-value pair, and searching the large object data store at the referenced location, to obtain the requested data object; Paragraph 0052 teaches determining that the object is stored in the large object data stored based on determining that the value of the identified key-value pair contains a reference to a location in the large object data store; Paragraph 0054 teaches when the data object is determined to be stored in the large object data store, identifying and retrieving the object the object from the second database based on the referenced location].

As to claim 14:
	Hedge further discloses:
in response to receiving a query for second metadata, reading data from a storage position indicated by the query [Paragraph 0033 teaches upon receiving a retrieve request for a data object, identify a key-value pair associated with the requested data]; and  3Application No.: Not Yet AssignedDocket No.: 170360-024700US 
in response to determining that the data being read is the second metadata, providing the second metadata [Paragraph 0033 teaches determining that the requested data object is included in the value of the identified key-value pair, and sending the requested object to the user].

As to claim 15:
	Hedge further discloses:
when the size of the first metadata exceeds the predetermined size, duplicating the first metadata to a server [Paragraph 0021 teaches data center may include multiple servers, where multiple redundancies for security purposes may be utilized, and data may be backed up by copies of the data at a different data center, therefore, duplicating the data to servers].


Response to Arguments
	The following is in response to arguments filed on January 29, 2021.  Applicant’s arguments have been fully and carefully considered, but they are moot in view of new grounds of rejections as necessitated by the amendments.
	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169